NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                             FILED
                            FOR THE NINTH CIRCUIT                              DEC 05 2012

                                                                          MOLLY C. DWYER, CLERK
UNITED STATES OF AMERICA,                        No. 12-10010               U.S. COURT OF APPEALS



              Plaintiff - Appellee,              D.C. No. 3:11-cr-00013-HDM-
                                                 VPC-1
  v.

RYAN ROSS MCKENDRY-                              MEMORANDUM*
VERHUNCE,

              Defendant - Appellant.


                 Appeal from the United States District Court
                          for the District of Nevada
              Howard D. McKibben, Senior District Judge, Presiding

                          Submitted December 3, 2012**
                            San Francisco, California

Before: O’SCANNLAIN, THOMAS, and CALLAHAN, Circuit Judges.

       Ryan McKendry-Verhunce appeals his conviction by guilty plea and

sentence for three counts of possession of a firearm by a convicted felon in

violation of 18 U.S.C. § 922(g)(l) and one count of possession of an unregistered


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
short-barreled shotgun in violation of 26 U.S.C. §§ 5841, 586l(d), and 5971. We

affirm. Because the parties are familiar with the history of the case, we need not

recount it here.

                                           I

      The district court did not violate Fed. R. Crim. P. 11(c)(1)’s prohibition on

judge participation in plea discussions. Rule 11(c)(1)’s ban does not apply because

no plea discussions took place before the district court. Furthermore, the court’s

actions do not implicate the rationales behind Rule 11(c)(1): (1) preventing the

“risk of coercing a defendant to plead guilty,” (2) protecting the “integrity of the

judicial process,” and (3) preserving “the judge’s impartiality after the negotiations

are completed.” See United States v. Bruce, 976 F.2d 552, 556-57 (9th Cir. 1992).

      The district court never prohibited McKendry-Verhunce from cooperating

with the government, nor did it foreclose any scenario where McKendry-Verhunce

could carry firearms, drugs or money as part of a cooperation agreement. Rather,

the court reasonably said it would not permit McKendry-Verhunce to possess

firearms or drugs absent a controlled, court-approved program. No Rule 11(c)(1)

violation occurred.




                                           2
                                           II

      The district court did not err in denying McKendry-Verhunce’s motion to

recuse before imposing sentence, a decision we review for abuse of discretion.

Pesnell v. Arsenault, 543 F.3d 1038, 1043 (9th Cir. 2008). The district court did

not commit plain error by failing sua sponte to recuse from hearing the Rule 11

motion. United States v. Holland, 519 F.3d 909, 911-12 (9th Cir. 2008) (recusal

decision reviewed for plain error when party does not request recusal).

      The isolated comments by the judge upon which McKendry-Verhunce relies

to support his argument do not establish the bias or partiality that would require

recusal. “[J]udicial remarks during the course of a trial that are critical, or

disapproving of, or even hostile to, counsel, the parties, or their cases, ordinarily do

not support a bias or partiality challenge.” Liteky v. United States, 510 U.S. 540,

555 (1994).



      AFFIRMED.




                                           3